

Exhibit 10.1
 
Exhibit A


TENDER AND SUPPORT AGREEMENT
This TENDER AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into as
of July 5, 2018 by and among Zebra Technologies Corporation, a Delaware
corporation (“Parent”), Wolfdancer Acquisition Corp., a Delaware corporation and
a wholly owned subsidiary of Parent (“Sub”), and each of the undersigned
stockholders (the “Stockholders”) of Xplore Technologies Corp., a Delaware
corporation (the “Company”).
RECITALS
WHEREAS, Parent, Sub and the Company have entered into an Agreement and Plan of
Merger of even date herewith (the “Merger Agreement”), which provides for, among
other things, (i) the commencement by Sub of a tender offer (such offer, as may
be extended and amended from time to time as permitted under, or required by,
the Merger Agreement, the “Offer”) to purchase all of the outstanding shares of
the common stock, par value $.001 per share, of the Company (the “Company Common
Stock”), at a price per share of $6.00, payable net to the seller thereof in
cash, without interest (the “Offer Price”); and (ii) following the acceptance
for payment of shares of Company Common Stock pursuant to the Offer, upon the
terms and subject to the conditions set forth in the Merger Agreement, the
merger of Sub with and into the Company, with the Company continuing as the
surviving corporation (the “Merger”), pursuant to which each issued and
outstanding share of Company Common Stock (other than certain shares to be
canceled in accordance with the Merger Agreement and Dissenting Shares) will be
converted into the right to receive the Offer Price;
WHEREAS, each Stockholder is the beneficial owner (as defined in Rule 13d‑3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), of
such number of shares of Company Common Stock as is indicated on the signature
page of this Agreement; and
WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Sub have required the Stockholders, and in order to induce Parent and
Sub to enter into the Merger Agreement, each Stockholder (solely in the
Stockholder’s capacity as such) has agreed, to enter into this Agreement and
tender all of the Subject Shares as described herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties to this Agreement agree
as follows:
1.          Certain Definitions.  All capitalized terms that are used but not
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement.  For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:
1

--------------------------------------------------------------------------------

(a)          “Expiration Date” shall mean the earliest to occur of such date and
time as (i) the Merger Agreement shall have been terminated for any reason; (ii)
the Merger shall become effective in accordance with the terms and provisions of
the Merger Agreement; (iii) the acquisition by Parent of all the Subject Shares
of the Stockholders, whether pursuant to the Merger or otherwise; (iv) any
amendment, change or waiver to the Merger Agreement as in effect on the date
hereof, without each Stockholder’s consent, that (A) decreases the amount, or
changes the form or timing (except with respect to extensions of time of the
Offer in accordance with the terms of the Merger Agreement) of consideration
payable to the Stockholders pursuant to the terms of the Merger Agreement as in
effect on the date hereof or (B) materially and adversely affects such
Stockholder; (v) the Offer shall have been terminated without acceptance for
payment of the Subject Shares pursuant to the Offer; or (vi) is agreed to in
writing by Parent and each Stockholder.
(b)          “Lien” shall mean any lien, hypothecation, adverse claim, charge,
security interest, pledge or option, proxy, right of first refusal, preemptive
right, voting trust or any other similar right.
(c)          “Permitted Lien” shall mean (i) any Lien arising (A) hereunder or
(B) under securities laws; and (ii) any right, agreement, understanding or
arrangement which represents an interest in cash received upon sale of the
Subject Shares and not an Lien upon the Subject Shares prior to such sale.
(d)          “Subject Shares” shall mean, other than nontransferable restricted
shares of Company Common Stock, with respect to each Stockholder, (i) all shares
of Company Common Stock beneficially owned by such Stockholder as of the date
hereof; and (ii) all additional shares of Company Common Stock of which such
Stockholder acquires beneficial ownership during the period from the date of
this Agreement through the Expiration Date (including by way of stock dividend
or distribution, split-up, recapitalization, combination, exchange of shares or
issued upon the exercise of any options, the settlement of any restricted stock
or other conversion of any convertible securities).
(e)          “Transfer.”  A person shall be deemed to have effected a “Transfer”
of a Subject Share if such person, directly or indirectly, (i) sells, pledges,
creates a Lien with respect to (other than Permitted Liens), assigns, exchanges,
grants an option with respect to, transfers, gifts, disposes of or enters into
any derivative arrangement with respect to such Subject Share or any interest
therein or (ii) enters into an agreement or commitment providing for the sale,
pledge, creation of a Lien (other than Permitted Liens), assignment, exchange,
transfer, gift, disposition of or any derivative arrangement with respect to, or
grant of an option with respect to, such Subject Share or any interest therein.
2

--------------------------------------------------------------------------------

2.          Transfer of Subject Shares.
(a)          Transfer Restrictions.  Except as expressly contemplated by this
Agreement or the Merger Agreement, prior to the Expiration Date, no Stockholder
shall cause or permit any Transfer of any of the Subject Shares to be effected.
(b)          Transfer of Voting Rights.  Prior to the Expiration Date, each
Stockholder shall not (i) deposit (or permit the deposit of) any Subject Shares
in a voting trust or grant any proxy or power of attorney or enter into any
voting agreement or similar agreement with respect to any of the Subject Shares
or (ii) subject to Section 3(b), take or permit any other action that would in
any way restrict, limit or interfere with the performance of the Stockholder’s
obligations hereunder or otherwise make any representation or warranty of the
Stockholder herein untrue or incorrect.  Any action taken in violation of the
foregoing sentence shall be null and void ab initio and such Stockholder agrees
that any such prohibited action may and should be enjoined.
(c)          Exceptions.  Nothing in this Section 2 shall prohibit a Transfer of
Subject Shares by each Stockholder:  (i) if the Stockholder is an individual,
pursuant to applicable laws of descent and distribution; (ii) if the Stockholder
is a partnership, limited liability company or trust, to one or more partners or
members of the Stockholder or to an affiliated corporation under common control
with the Stockholder or to any trustee or beneficiary of the trust; provided,
however, that a Transfer referred to in this Section 2(c) shall be permitted
only if the transferee agrees in writing, reasonably satisfactory in form and
substance to Parent, to be bound by the terms of this Agreement.
(d)          Involuntary Transfer.  If any involuntary Transfer of any of the
Subject Shares shall occur (including, but not limited to, a sale by a
Stockholder’s trustee in any bankruptcy, or a sale to a purchaser at any
creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Subject Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect until valid termination of this Agreement.
3.          Agreement to Tender; Voting Agreement.
(a)          Tender of Shares.  Subject to the terms of this Agreement, each
Stockholder shall tender, pursuant to and in accordance with the terms of the
Offer, the Subject Shares.  No later than ten (10) business days after
commencement of the Offer, each Stockholder shall (a) deliver to the depositary
designated in the Offer all documents or instruments required to be delivered by
such Stockholder in order to tender the Subject Shares pursuant to the terms of
the Offer, and/or (b) instruct his or its broker or such other person who is the
holder of record of any Subject Shares to tender such shares for exchange in the
Offer pursuant to the terms and conditions of the Offer.  Prior to the
Expiration Date, each Stockholder shall not tender the
3

--------------------------------------------------------------------------------

Subject Shares into any exchange or tender offer commenced by a third party
other than Parent or Sub.  Notwithstanding anything to the contrary herein, each
Stockholder may withdraw such Subject Shares from the Offer at any time
following the termination of this Agreement or upon the Offer being terminated
in accordance with the terms of the Merger Agreement. For the avoidance of
doubt, (x) each Stockholder shall not be required, for purposes of this
Agreement, to exercise any unexercised Company equity award held by such
Stockholder and (y) no Stockholder shall have any obligation under this Section
3 to tender (or caused to be tendered) any Subject Shares into the Offer to the
extent such tender could cause such Stockholder to incur liability under Section
16(b) of the Exchange Act.
(b)          Voting Agreement.  Unless this Agreement shall have been terminated
in accordance with its terms, subject to the terms of this Agreement, (i) each
Stockholder hereby agrees to vote all Subject Shares that such Stockholder is
entitled to vote at the time of any vote to approve and adopt the Merger
Agreement and the Merger at any meeting of the stockholders of the Company, and
at any adjournment thereof, at which such Merger Agreement is submitted for the
consideration and vote of the stockholders of the Company and (ii) each
Stockholder hereby agrees that he or it will not vote any Subject Shares in
favor of, and will vote such Subject Shares against the approval of, any Company
Acquisition Proposal.  Each Stockholder hereby revokes any and all previous
proxies granted with respect to the Subject Shares.
(c)          Company Adverse Recommendation Change.  Notwithstanding Section
3(a) or Section 3(b) hereof, in the event of a Company Adverse Recommendation
Change pursuant to Section 5.3(d) or 5.3(e) of the Merger Agreement and in
compliance with the Merger Agreement, (i) the obligation of each Stockholder to
tender the Subject Shares in the Offer as set forth in Section 3(a) or to vote
the Subject Shares pursuant to Section 3(b) shall be modified (without any
further notice or any action by the Company or such Stockholder) such that the
Stockholder, in such Stockholder’s sole discretion, shall be entitled to tender
or vote, as applicable, all of the Subject Shares in any manner such Stockholder
may choose and upon the exercise of such discretion, the obligation of the
Stockholder to tender the Subject Shares as set forth in Section 3(a) or to vote
the Subject Shares pursuant to Section 3(b) shall be null and void and of no
further force or effect and (ii) to the extent such Stockholder has previously
tendered any Subject Shares pursuant to Section 3(a) and wishes to withdraw such
Subject Shares, the Stockholder may so withdraw such Subject Shares and Parent
and Sub shall promptly return, and shall cause any depository or paying agent,
acting on behalf of Parent and Sub, to promptly return all tendered Subject
Shares to such Stockholder.
(d)          Return of Shares.  If the Offer is terminated or withdrawn by Sub
or the Merger Agreement is terminated prior to the purchase of Subject Shares in
the Offer, Parent and Sub shall promptly return, and shall cause any depository
or paying agent, acting on behalf of Parent and Sub, to promptly return all
tendered Subject Shares to the applicable Stockholder.
4.          Directors and Officers.  Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall (or shall require
either Stockholder to attempt to) limit or restrict any Stockholder in his
capacity as a director or officer of the Company or any
4

--------------------------------------------------------------------------------

designee of the Stockholder who is a director or officer of the Company from
acting in such capacity or voting in such person’s sole discretion on any matter
(it being understood that this Agreement shall apply to each Stockholder solely
in such Stockholder’s capacity as a stockholder of the Company).
5.          No Ownership Interest.  Nothing contained in this Agreement shall be
deemed to vest in Parent or Sub any direct or indirect ownership or incidence of
ownership of or with respect to any Subject Shares. All rights, ownership and
economic benefits of and relating to the Subject Shares shall remain vested in
and belong to the Stockholders, and neither Parent nor Sub shall have the
authority by virtue of this Agreement or the transactions to be consummated
pursuant hereto to manage, direct, superintend, restrict, regulate, govern, or
administer any of the policies or operations of the Company or exercise any
power or authority to direct the Stockholders in the voting of any of the
Subject Shares to the extent such Subject Shares are entitled to be voted,
except as otherwise provided herein.
6.          Representations and Warranties of the Stockholder. Each Stockholder,
severally and not jointly, hereby represents and warrants to Parent and Sub as
follows:
(a)          Power; Binding Agreement.  The Stockholder has full power and
authority to execute and deliver this Agreement, to perform the Stockholder’s
obligations hereunder and to consummate the transactions contemplated hereby. 
The execution and delivery by the Stockholder of this Agreement, the performance
by the Stockholder of his or its obligations hereunder and the consummation by
the Stockholder of the transactions contemplated hereby have been duly and
validly authorized by the Stockholder and no other actions or proceedings on the
part of the Stockholder are necessary to authorize the execution and delivery by
the Stockholder of this Agreement, the performance by the Stockholder of its
obligations hereunder or the consummation by the Stockholder of the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by the
Stockholder, and, assuming this Agreement constitutes a valid and binding
obligation of Parent and Sub, constitutes a valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
except that such enforceability: (i) may be limited by fraudulent transfer,
reorganization, moratorium or other laws of general application affecting or
relating to the enforcement of creditors’ rights generally and (ii) is subject
to general principles of equity, whether considered in a proceeding at law or in
equity.
(b)          No Conflicts.  Except for filings under the Exchange Act, no filing
with, and no permit, authorization, consent, or approval of, any Governmental
Authority is necessary for the execution and delivery by the Stockholder of this
Agreement, the performance by the Stockholder of its obligations hereunder and
the consummation by the Stockholder of the transactions contemplated hereby. 
None of the execution and delivery by the Stockholder of this Agreement, the
performance by the Stockholder of its obligations hereunder or the consummation
by the Stockholder of the transactions contemplated hereby will (i) conflict
with or result in any breach of any organizational documents applicable to the
Stockholder; (ii) result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default
5

--------------------------------------------------------------------------------

(or give rise to any third party right of termination, cancellation, material
modification or acceleration) under any of the terms, conditions or provisions
of any note, loan agreement, bond, mortgage, indenture, commitment, arrangement,
understanding or other agreement to which the Stockholder is a party or by which
the Stockholder or any of the Stockholder’s properties or assets may be bound;
or (iii) violate any order, writ, injunction, decree, judgment, order, statute,
rule, or regulation applicable to the Stockholder or any of the Stockholder’s
properties or assets, except, in the case of clauses (ii) and (iii), for matters
that, individually or in the aggregate, would not reasonably be expected to
prevent or materially delay the consummation by the Stockholder of the
transactions contemplated hereby.
(c)          Ownership of Shares.  As of the date hereof, the Stockholder (i) is
the beneficial owner of the shares of Company Common Stock indicated on the
signature page of this Agreement, all of which are free and clear of any Liens
(other than Permitted Liens).  As of the date hereof, the Stockholder does not
own, beneficially or otherwise, any securities of the Company other than as
indicated on the signature page of this Agreement.
(d)          Voting and Disposition Power.  The Stockholder has full voting
power with respect to the Subject Shares and full power of disposition, full
power to issue instructions with respect to the matters set forth herein and
full power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of the Subject Shares. The party signing this Agreement
on behalf of the Stockholder (if the Stockholder is an entity) has been duly
authorized by all necessary action under the limited liability company
agreement, operating agreement or similar organizational agreement of the
Stockholder (“Organizational Agreement”) to execute and deliver this Agreement
on behalf of the Stockholder. None of the shares of Company Common Stock
indicated on the signature page of this Agreement are subject to any
stockholders’ agreement, proxy, voting trust or other agreement or arrangement
with respect to the voting of such Subject Shares, except as contained in the
Organizational Agreement of the Stockholder.
(e)          Reliance.  The Stockholder has been represented by or had the
opportunity to be represented by independent counsel of its own choosing and has
had the right and opportunity to consult with its attorney, and to the extent,
if any, that such Stockholder desired, such Stockholder availed itself of such
right and opportunity. Stockholder is competent to execute this Agreement and
has executed this Agreement free from coercion, duress or undue influence.  The
Stockholder understands and acknowledges that the Company, Parent and Sub are
entering into the Merger Agreement in reliance upon the Stockholder’s execution,
delivery and performance of this Agreement.
(f)          Absence of Litigation.  With respect to the Stockholder, as of the
date hereof, there is no action, suit, claim, proceeding, charge, arbitration or
investigation pending against, or, to the actual knowledge of the Stockholder,
threatened in writing against the Stockholder or any of the Stockholder’s
properties or assets (including the Subject Shares) before or by any
Governmental Authority that would reasonably be expected to prevent or
materially delay or impair the consummation by such Stockholder of the
transactions
6

--------------------------------------------------------------------------------

contemplated by this Agreement or otherwise materially impair the Stockholder’s
ability to perform its obligations hereunder.
(g)          Brokers.  No broker, finder, financial advisor, investment banker
or other person is entitled to any brokerage, finder’s, financial advisor’s or
other similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of the Stockholder.
7.          Representations and Warranties of Parent and Sub. Parent and Sub
represent and warrant to the Stockholder as follows:
(a)          Power; Binding Agreement.  Each of Parent and Sub has full power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby.  The execution
and delivery by Parent and Sub of this Agreement, the performance by each of
Parent and Sub of its obligations hereunder and the consummation by Parent and
Sub of the transactions contemplated hereby have been duly and validly
authorized by each of Parent and Sub and no other actions or proceedings on the
part of Parent or Sub are necessary to authorize the execution and delivery by
Parent or Sub, the performance by either Parent or Sub of its obligations
hereunder or the consummation by Parent or Sub of the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by each of Parent
and Sub, and, assuming this Agreement constitutes a valid and binding obligation
of the Stockholders, constitutes a valid and binding obligation of each of
Parent and Sub, enforceable against each of Parent and Sub in accordance with
its terms, subject to: (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors and (ii) rules of law governing specific
performance and other equitable remedies.
(b)          No Conflicts.  Except for filings under the Exchange Act, no filing
with, and no permit, authorization, consent, or approval of, any Governmental
Authority is necessary for the execution and delivery by Parent or Sub of this
Agreement, the performance by each of Parent or Sub of its obligations hereunder
and the consummation by Parent or Sub of the transactions contemplated hereby. 
None of the execution and delivery by Parent or Sub of this Agreement, the
performance by each of Parent or Sub of its obligations hereunder or the
consummation by Parent or Sub of the transactions contemplated hereby will (i)
conflict with or result in any breach of any organizational documents applicable
to Parent or Sub; (ii) result in a violation or breach of, or constitute (with
or without notice or lapse of time or both) a default (or give rise to any third
party right of termination, cancellation, material modification or acceleration)
under any of the terms, conditions or provisions of any note, loan agreement,
bond, mortgage, indenture, commitment, arrangement, understanding or other
agreement to which Parent or Sub is a party or by which Parent or Sub or any of
Parent’s or Sub’s properties or assets may be bound; or (iii) violate any order,
writ, injunction, decree, judgment, order, statute, rule, or regulation
applicable to Parent or Sub or any of Parent’s or Sub’s properties or assets,
except as would not, individually or in the aggregate, reasonably be expected to
prevent or materially delay the consummation of the transactions contemplated
hereby.
7

--------------------------------------------------------------------------------

8.          Disclosure.  Each Stockholder shall permit the Parent and Sub to
publish and disclose in all documents and schedules filed with the SEC, and any
press release or other disclosure document that Parent and Sub reasonably
determine to be required in connection with the Offer, the Merger and any
transactions related thereto, the Stockholder’s identity and ownership of
Subject Shares and the nature of the commitments, arrangements and
understandings under this Agreement.  Parent and Sub shall permit each
Stockholder to publish and disclose in all disclosure documents required by Law
(including any Schedule 13D/A filing), the nature of the commitments,
arrangements and understandings under this Agreement.
9.          Further Assurances.  Subject to the terms and conditions of this
Agreement, each party shall use commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary to fulfill such party’s obligations under this Agreement.
10.          Termination.  This Agreement and the covenants and agreements set
forth in this Agreement shall automatically terminate (without any further
action of the parties) and shall have no further force or effect upon the
Expiration Date.  Notwithstanding the foregoing, nothing set forth in this
Section 10 or elsewhere in this Agreement shall relieve any party hereto from
liability, or otherwise limit the liability of any party hereto, for any
material breach of this Agreement.
11.          Miscellaneous Provisions.
(a)          Amendment or Supplement.  This Agreement may be amended or
supplemented in any and all respects by written agreement signed by all of the
parties hereto.
(b)          Extension of Time, Waiver, etc.  Any party may, subject to
applicable Law, solely as to itself: (i) waive any inaccuracies in the
representations and warranties of any other party hereto; (ii) extend the time
for the performance of any of the obligations or acts of any other party hereto;
or (iii) waive compliance by any other party with any of the agreements
contained in this Agreement or, except as otherwise provided in this Agreement,
waive any of such party’s conditions set forth in this Agreement.  Any agreement
on the part of a party hereto to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party. 
Notwithstanding the foregoing, no failure or delay by either Stockholder, Parent
or Sub in exercising any right hereunder shall operate as a waiver of rights,
nor shall any single or partial exercise of such rights preclude any other or
further exercise of such rights or the exercise of any other right hereunder.
(c)          Entire Agreement; No Third Party Beneficiary; Effectiveness.  This
Agreement constitutes the entire agreement, and supersedes all prior agreements
and understandings, both written and oral, among the parties hereto with respect
to the subject matter of this Agreement.  This Agreement is not intended, and
shall not be deemed, to confer any rights or remedies upon any person other than
the parties hereto and their respective successors
8

--------------------------------------------------------------------------------

and permitted assigns or to otherwise create any third-party beneficiary
hereto.  This Agreement shall not be effective unless and until (i) the Company
Board has voted to approve the Merger Agreement, (ii) the Merger Agreement is
executed by all the parties thereto, and (iii) this Agreement is executed by all
the parties hereto.
(d)          Applicable Law; Jurisdiction.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws.  All actions and proceedings arising out of or relating to this
Agreement or the negotiation, validity or performance of this Agreement, shall
be heard and determined in the Court of Chancery of the State of Delaware, and
the parties irrevocably submit to the jurisdiction of such court (and, in the
case of appeals, the appropriate appellate court therefrom), in any such action
or proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding.  The consents to jurisdiction set
forth in this paragraph shall not constitute general consents to service of
process in the State of Delaware and shall have no effect for any purpose except
as provided in this paragraph and shall not be deemed to confer rights on any
person other than the parties hereto.  The parties agree that service of any
court paper may be made in any manner as may be provided under the applicable
Laws or court rules governing service of process in such court.  The parties
hereto agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law.  EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT.
(e)          Specific Enforcement.  The parties hereto agree that irreparable
damage would occur for which monetary damages would not be an adequate remedy in
the event that any of the provisions of this Agreement are not performed in
accordance with the terms hereof or are otherwise breached, and that the party
seeking to enforce this Agreement against such nonperforming party under this
Agreement shall be entitled to specific performance and the issuance of
injunctive and other equitable relief.  The parties hereto further agree to
waive any requirement for the securing or posting of any bond in connection with
the obtaining of any such injunctive or other equitable relief, this being in
addition to any other remedy to which they are entitled at law or in equity.
(f)          Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto, in whole or in part (whether by operation of Law or otherwise), without
the prior written consent of the other parties, and any attempt to make any such
assignment without such consent shall be null and void, except that Sub may
assign, in its sole discretion, any or all of its rights, interests and
obligations under this Agreement to any one or more direct or indirect wholly
owned subsidiaries of Parent without the consent of the Stockholders, but no
such assignment shall relieve Sub of any of its obligations under this
Agreement.  Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.
9

--------------------------------------------------------------------------------

(g)                    Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed duly delivered: (i) two (2) Business
Days after being sent by registered or certified mail, return receipt requested,
postage prepaid; (ii) one (1) Business Day after being sent for next Business
Day delivery, fees prepaid, via a reputable nationwide overnight courier
service; or (iii) on the date of confirmation of receipt (or the first (1st)
Business Day following such receipt if the date of such receipt is not a
Business Day) of transmission by electronic mail or facsimile, in each case to
the intended recipient as set forth below (or to such other address, electronic
mail address or facsimile telephone number as such party shall have specified in
a written notice given to the other parties hereto):
if to Parent or Sub:


Zebra Technologies Corporation
3 Overlook Point
Lincolnshire, Illinois 60069
Attention:          General Counsel
Email:          zebralegal@zebra.com
Facsimile No: 847-821-1492


with a copy to (which copy shall not constitute notice):


Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
Attention:  R. Scott Falk, P.C. and Maggie Flores
Email:          scott.falk@kirkland.com; maggie.flores@kirkland.com
Facsimile No:  (312) 862-2200


if to the Stockholders:


[•]


with a copy to (which copy shall not constitute notice):


[•]
(h)          Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction.  If a final judgment of a
court of competent jurisdiction declares that any term or provision of this
Agreement is invalid or unenforceable, the parties hereto agree that the court
making such determination shall have the power to limit such term or provision,
to delete specific words or phrases or to replace such term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this
10

--------------------------------------------------------------------------------

Agreement shall be valid and enforceable as so modified.  In the event such
court does not exercise the power granted to it in the prior sentence, the
parties hereto agree to negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties hereto as closely as possible in a
mutually acceptable manner in order that the Agreement be consummated as
originally contemplated to the fullest extent possible.
(i)          Construction.
(i)          For purposes of this Agreement, whenever the context requires:
(A) the singular number shall include the plural, and vice versa; (B) the
masculine gender shall include the feminine and neuter genders; (C) the feminine
gender shall include the masculine and neuter genders; and (D) the neuter gender
shall include the masculine and feminine genders.
(ii)          The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.
(iii)          As used in this Agreement, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”
(j)          Descriptive Headings.  The descriptive headings herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.
(k)          Counterparts; Signatures.  This Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original but all of
which together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.  This Agreement may be executed and delivered by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by combination of
such means, each of which shall be deemed an original.
(l)          No Recourse.  Parent and Sub agree that no Stockholder (in his or
its capacity as a stockholder of the Company) will be liable for claims, losses,
damages, liabilities or other obligations resulting from the Company’s breach of
the Merger Agreement.
(m)          Several Obligations.  The obligations of each Stockholder hereunder
shall be several, and not joint, and no Stockholder shall be liable for any
breach of the terms of this Agreement by any other Stockholder.


[Remainder of Page Intentionally Left Blank]
11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed to
be effective as of the date first above written.
ZEBRA TECHNOLOGIES CORPORATION


By:                                                                          
Name:                                                                     
Title:                                                                       


WOLFDANCER ACQUISITION CORP.
 
By:                                                                          
Name:                                                                     
Title:                                                                       
         





[Signature Page to Tender and Support Agreement]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed to
be effective as of the date first above written.
[SHAREHOLDER]



By:                                                                          
Name:                                                                     
Title:                                                                       
 




Subject Shares Beneficially Owned
________shares of Company Common Stock
________ shares of Company Common Stock issuable upon exercise of outstanding
options
_______shares of Company Common Stock subject to unvested restricted stock
awards
 


[Signature Page to Tender and Support Agreement]